Citation Nr: 1035721	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  06-03 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for irritable bowel syndrome 
(IBS). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to January 
2003.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied the Veteran's claim for service connection for IBS. 

This appeal was previously before the Board and the Board 
remanded the claim in November 2008 for additional development.  
The case has been returned to the Board for further appellate 
consideration.  


FINDING OF FACT

The Veteran failed to report for a VA examination and the 
evidence is insufficient to determine whether the Veteran 
currently suffers from IBS and if so, whether such condition was 
incurred in or aggravated by service.


CONCLUSION OF LAW

The criteria for establishing service connection for IBS have not 
been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In a March 2004 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim for 
service connection, as well as what information and evidence must 
be submitted by the Veteran and what information and evidence 
will be obtained by VA.  March 2006 and February 2010 letters 
also advised the Veteran of how the VA determines a disability 
rating and assigns an effective date, and the type of evidence 
which impacts such.  The case was last readjudicated in a May 
2010 supplemental statement of the case, which was issued to the 
Veteran in June 2010.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the service treatment 
records, the reports of VA examination, private treatment 
records, and written statements from the Veteran.

The Board notes that pursuant to its November 2008 remand, the 
Veteran was scheduled for an examination to ascertain whether she 
currently suffers from IBS and if so, whether such disorder arose 
during service or was aggravated by service.  A VA examination 
was scheduled for April 2010, but the Veteran failed to report 
for this examination, and there has been no information or 
evidence submitted establishing good cause for her failure to do 
so.  The Supplemental Statement of the Case issued in June 2010 
noted the Veteran's failure to report for the examination, but no 
request has been received from the Veteran providing an 
explanation for the failure to report or requesting the 
examination be rescheduled.  Accordingly, this decision is based 
on the evidence currently of record.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by submitting written argument.  Thus, the Veteran 
has been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

A veteran will be considered to have been in sound condition when 
examined and accepted for service, except as to disorders noted 
on entrance into service, or when clear and unmistakable evidence 
demonstrates that the disability existed prior to service and was 
not aggravated by service.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. Whether a 
preexisting disorder underwent an increase in severity during 
service is determined based on evidence of the manifestations of 
the disorder before, during, and after service. 38 C.F.R. § 
3.306. For a disorder to be considered aggravated in service, 
there must be worsening of the underlying condition, not just 
temporary or intermittent flare-ups of the symptoms of the 
condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

If a disorder was not noted upon entry into service, the 
government must show clear and unmistakable evidence of both a 
preexisting condition and a lack of in-service aggravation to 
overcome the presumption of soundness for wartime service under 
38 U.S.C.A. § 1111.  A lack of aggravation may be shown by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the preexisting condition."  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153 (West 2002).  If the government fails to rebut the section 
1111 presumption, then the claim is one for service connection, 
not aggravation.  Id.

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of 
proof of present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation purposes); 
see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

The Veteran reports that she was diagnosed with IBS prior to 
service, but contends that the condition was aggravated by 
service.  

The Veteran's January 1999 enlistment examination report shows 
that all of her body systems were evaluated as normal upon entry 
into active service, and the Veteran reported at that time that 
she had no history of frequent indigestion, stomach trouble, or 
rectal diseases.

The Veteran's service treatment records reveal that she did seek 
treatment for stomach problems during active service.  In June 
2000, she complained of a two-day history of diarrhea and stomach 
pain, and viral gastroenteritis was assessed after a physical 
examination.  In August 2000, the Veteran reported having had 
diarrhea for three days, but with no stomach pain or cramping.  
After an examination, she was assessed with loose stool not 
otherwise specified.  In January 2001, she reported having no 
abnormal bowel movements while being assessed for a different 
illness.  In February 2001, she presented with a five-day 
history of abdominal cramps and pain associated with "black" 
stool and constipation.  After a physical examination, a 
diagnosis of symptomatic gastroesophageal reflux disease (GERD) 
versus irritable bowel was rendered, and treatment (to include 
medication and restricted diet) was prescribed.  One week later 
in February 2001, it was noted that she had had no severe 
diarrhea within the last six months.  In October 2001, the 
Veteran denied a having a history of frequent indigestion, 
stomach or intestinal problems, or rectal disease.  

In January 2002, she sought treatment for stomach cramps and 
lower abdominal bloating, along with sharp pains every few hours.  
She reported that this stomach pain with muscle spasms had been 
going on for nine years, but had been getting worse over the 
previous two months.  The Veteran was assessed with IBS and 
prescribed medication.  Five days later in January 2002, the 
Veteran noted that she did not have stomach pain or cramps on a 
health record associated with her birth control Depo-Provera.  
In February 2002, the Veteran was seen on a follow-up visit for 
her IBS.  On that occasion, she reported a sensation of fullness 
in her stomach, along with some cramping and she again stated 
that she had had stomach pain for years and always felt bloated, 
but she denied symptoms of vomiting and diarrhea.  IBS was 
assessed and medication was continued.  In March 2002, June 
2002, and September 2002, the Veteran noted that she did not have 
stomach pain or cramps on a health record associated with her 
birth control Depo-Provera.  On an undated DD Form 2766, the 
Veteran listed IBS as a chronic illness.  The December 2002 
separation physical examination report noted that IBS was 
diagnosed in February 2002 and was controlled with medication.

However, it is unclear whether the Veteran is currently diagnosed 
with IBS.  In this regard, during the fee-basis VA examination in 
April 2004, the Veteran reported that she was first diagnosed 
with IBS in 1993, prior to enlistment in service.  At this 
examination, she complained of constant bloating, as well as 
constipation, diarrhea, and periodic abdominal pain.  She 
reported that she had stopped taking her medication because it 
made her feel tired too frequently.  Examination of the abdomen 
was normal except for slight hyperactivity.  The examiner 
concluded that, for the claimed condition of IBS, there was no 
pathology to render a diagnosis.  The examiner noted that the 
gastrointestinal condition did not cause significant anemia or 
any malnutrition.

In an August 2004 private treatment record, the Veteran was noted 
to have had a history of IBS, treated with over-the-counter 
medication, but a gastrointestinal examination at that time was 
negative for any abnormalities.  In an October 2004 treatment 
record from Naval Hospital Camp Lejeune, it was noted that the 
Veteran had a history of IBS which existed prior to her entering 
the military.  The symptoms reportedly included cramping, 
bloating, and loose bowel movements.  However, the record noted 
that her IBS was stable at the current time.  It is unclear 
whether this diagnosis of IBS was based only on the Veteran's 
history rather than actual examination findings.  Further, in 
treatment records from Naval Hospital Camp Lejeune dated February 
2005 through April 2005, the Veteran's gastrointestinal system 
was normal and asymptomatic.

In the March 2005 notice of disagreement and an April 2005 
statement, the Veteran said that she has been told by her 
physicians that there is nothing that they can do for her 
irritable bowel.  She stated that the only advice they give her 
is to monitor her diet and take fiber, which is having little 
effect.

Because the record suggests that her IBS existed before she 
entered service and is unclear as to whether she currently 
suffers from the disorder, the claim was remanded in November 
2008 for an examination to address these questions.  However, she 
failed to report to this examination.  The Supplemental Statement 
of the Case issued in June 2010 advised the Veteran of her 
failure to report for the VA examination.  The Veteran did not 
provide an explanation for her failure to report, nor did she 
request that the examination be rescheduled.

In Wood v. Derwinski, 1 Vet. App 190 (1991), the Court noted that 
"[t]he duty to assist is not always a one-way street.  If a 
Veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  In this case, the 
Veteran has failed to report for a VA examination that might have 
assisted her in establishing her claim.  See 38 C.F.R. § 3.655.  
Because of her failure to report for the examination, the 
evidence of record is insufficient to adequately address whether 
her condition currently exists and if so whether it arose during 
service or was aggravated by service.  Accordingly, the evidence 
of record is insufficient to establish entitlement to service 
connection, and the claim must be denied. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Entitlement to service connection for IBS is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


